Citation Nr: 9919619	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Eligibility for Dependents' Educational Assistance under 
Chapter 35.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from August 
1942 to March 1944.  He died on November [redacted] 1985.  The 
appellant is his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 decision of the RO.  



FINDINGS OF FACT

1.  The veteran died on November [redacted] 1985 due to respiratory 
arrest caused by squamous cell carcinoma of lung with brain 
metastasis and possible cardiovascular accident.  

2.  At the time of the veteran's death, service connection 
had been assigned for chronic bronchial asthma with chronic 
obstructive pulmonary disease, rated as 10 percent disabling 
since January 14, 1983.  

3.  No competent evidence has been submitted to show that the 
veteran had cardiovascular disability or squamous cell 
carcinoma of the lung due to disease or injury which was 
incurred in or aggravated by service.  

4.  No competent evidence has been submitted to show that the 
any fatal cardiovascular disability or squamous cell 
carcinoma of the lung was proximately due to or the result of 
the veteran's service-connected disability.  

5.  No competent evidence has been submitted to show that the 
service-connected chronic bronchial asthma with chronic 
obstructive pulmonary disease caused or contributed 
materially in producing or accelerating the veteran's demise.  

6.  The veteran was not shown to have been continuously rated 
as being totally disabled due to service-connected disability 
for a period of ten years or more immediately prior to his 
demise.  

7.  As service connection is not warranted for the cause of 
the veteran's death, a basis for the assignment of 
Dependents' Educational Assistance under Chapter 35 has not 
been presented.  



CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307. 3.309. 3.310 
(1998).  

2.  The claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 must be denied.  38 U.S.C.A. § 1318 (West 
1991 & Supp. 1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

3.  The claim for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, must be denied.  
38 U.S.C.A. §§ 3501, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.807 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
and peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 1999).  To establish service connection for the cause 
of the veteran's death, the evidence must show a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 U.S.C.A. § 1310 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.312 (1998).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1998).  Additionally, 
service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (1998).  

The threshold question to be addressed is whether the 
appellant has presented a well-grounded claim of service 
connection for the cause of the veteran's death.  If she has 
not presented a well-grounded claim, then the appeal must 
fail and there is no duty to assist further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1992).  Although a claim need not 
be conclusive to be well grounded, it must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the "Court") has held the "quality 
and quantity" of the evidence required to meet the statutory 
burden of presenting a well grounded claim will "depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  

However, where the determinative issue involves questions of 
medical causation or diagnosis, medical evidence to the 
effect the claim is "plausible" or "possible" is required.  
Murphy at 81.  An appellant cannot meet the burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions concerning questions of medical causation or 
diagnosis cannot constitute competent evidence to render a 
claim well grounded under section 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak at 611; Grottveit at 92, 93 (1993).

Therefore, in order for her claim to be considered well-
grounded, the appellant must present medical evidence linking 
the cause of the veteran's death directly to service or to a 
service-connected disability.  

In this case, a careful review of the veteran's service 
medical records shows that he was reported to have chronic 
bronchial asthma in service.  However, a report of a VA 
examination administered in October 1944 stated that a chest 
X-ray failed "to reveal any evidence of abnormality."  A 
special chest examination found the veteran's shallow 
breathing and wheezing were due to obesity, and specifically 
ruled out bronchial asthma.  

A letter from a private physician received in February 1983 
shows diagnoses of primary hypertension, diabetes mellitus, 
obesity, chronic obstructive pulmonary disease (COPD), 
diabetic retinopathy, atherosclerotic changes, left 
ventricular hypertrophy, and bronchospasm.  Treatment records 
from the Richmond Memorial Hospital and a letter from the 
veteran's treating physician show treatment for of the same 
conditions many years after service.  

The report of a VA examination administered in April 1983 
includes diagnoses of hypertension, diabetes mellitus, 
chronic renal failure, COPD (by history) and diabetic 
retinopathy.  Upon X-ray examination, the veteran's lungs 
were found to be clear, although atherosclerotic changes of 
the aorta were noted.  

Records of VA treatment of the veteran in November 1985, just 
prior to his death, show treatment for the conditions listed 
in the veteran's Certificate of Death (respiratory arrest 
caused by squamous cell carcinoma of lung with brain 
metastasis and possible cardiovascular accident) but do not 
identify the cause of any of these conditions.  

No competent evidence has been presented showing that the 
veteran suffered from cardiovascular disability or squamous 
cell carcinoma of the lung due to disease or injury which was 
incurred in or aggravated by service.  Additionally, there is 
no medical evidence of record showing that any cardiovascular 
disability or squamous cell carcinoma of lung was caused or 
aggravated by the veteran's service-connected chronic 
bronchial asthma with chronic obstructive pulmonary disease.  

Finally, the Board notes that the veteran's Certificate of 
Death specifically states that the veteran's death was caused 
by "respiratory arrest caused by squamous cell carcinoma of 
lung with brain metastasis and possible cardiovascular 
accident."  There is no indication in the record to show 
that the service-connected chronic bronchial asthma with 
chronic obstructive pulmonary disease contributed materially 
in producing or accelerating his demise.  This being the 
case, the Board must find the appellant has not submitted a 
well-grounded claim of service connection for the cause of 
the veteran's death.  


Entitlement to Dependency and Indemnity Compensation

With respect to the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, the Board notes that the 
law requires that, in order for the appellant to qualify for 
benefits, the veteran's service-connected disabilities must 
have been continuously rated as being totally disabling for a 
period of ten years or more immediately preceding death or so 
rated continuously for a period of not less than five years 
from the date of the veteran's release from active duty.  The 
veteran, who died in November 1985, many years after his 
period of military service, had received compensation at a 10 
percent rate for the service-connected chronic bronchial 
asthma with chronic obstructive pulmonary disease since 
January 14, 1983, prior to death.  He was not service-
connected for any other disabilities.  Thus, the veteran's 
chronic bronchial asthma with chronic obstructive pulmonary 
disease cannot be found to have been 100 percent disabling 
prior to his death.  The Board therefore must deny the 
appellant's claim for DIC benefits as legally insufficient.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Entitlement to Dependents' Educational Assistance 
under 38 C.F.R. Chapter 35.

Dependents' Educational Assistance allowance under Chapter 35 
may be paid to a surviving spouse or child of a veteran who 
dies of a service-connected disability.  38 U.S.C.A. § 3501;  
38 C.F.R. § 3.807.  For reasons already discussed 
hereinabove, service connection cannot be established for the 
cause of the veteran's death.  As noted previously, "where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the BVA terminated because of the 
absence of legal merit or lack of entitlement under the 
law."  Sabonis at 430 (1994).  Here, as the appellant has 
not been granted service connection for the cause of the 
veteran's death, her claim of entitlement to Dependents' 
Educational Assistance under Chapter 35 must be denied for a 
lack of legal merit.  Id.



ORDER

As a well-grounded claim has not been presented, service 
connection for the cause of the veteran's death is denied.  

The claim for DIC benefits under the provisions under 38 
U.S.C.A § 1318 is denied by operation of law.  

The claimed for Dependents' Educational Assistance under 
Chapter 35 is denied by operation of law.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

